Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/05/2022 has been entered and accepted. 

Response to Arguments
A new 103 rejection is provided in response to the applicant’s amendment on 1/05/2022 with Mendes (US 20150246412 A1) as the primary prior art reference.
Applicant’s arguments, see Page 1-2, filed 12/29/2021, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Mendes (US 20150246412 A1), in view of MATSUMOTO (JP 2003010989 A) for claims 1 and 4 as well as Mendes (US 20150246412 A1), in view of MATSUMOTO (JP 2003010989 A) and Wakabayashi (US 20180128686 A1) for claims 2-3 and 5-6. The details of the rejection of claim 1-3 and rejections of dependent claims 4-6 can be found below.


Claim Objections
Claim 1 objected to because of the following informalities: 
“irradiating a workpiece with at least first laser light having a first wavelength” should be “irradiating a workpiece with at least a first laser light having a first wavelength”
"and irradiating the workpiece with second laser light" should be "and irradiating the workpiece with a second laser light".  
Appropriate correction is required.
	Claim 1 further recites the limitation “wherein the second laser light has a second power higher than a first power of the first laser light before the surface oxidation is detected”. While it is clear that the term “before the surface oxidation is detected” is intended to modify the term “a first power of the first laser light”, the sentence structure is awkward and the term “before the surface oxidation is detected” could be interpreted as modifying the term “the second laser light has a second power”. Because the irradiation of the first laser light is stated to occur before the detection of the workpiece for oxidation earlier in the claim, the term “before the surface oxidation is detected” is not only redundant and unnecessary but also adds confusion to the claim.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mendes (US 20150246412 A1), in view of MATSUMOTO (JP 2003010989 A).
Regarding claim 1, Mendes teaches a laser processing method (Paragraph 9) comprising:
irradiating a workpiece (workpiece 102) with at least first laser light (assist laser beam 111) having a first wavelength (Paragraph 40; in the UV spectral range) at an initial processing stage (Paragraph 9; assist laser beam modifies workpiece to be more absorptive through a process);

and irradiating the workpiece (workpiece 102) with second laser light (process laser beam 121) having a second wavelength which is different from the first wavelength (Paragraph 40; second laser light has different wavelength from the first) after a defined time (Paragraph 68; after the first laser process, the second laser beam processes after a defined time), wherein the second laser light has a second power higher than a first power of the first laser light (Paragraph 38; higher pulse energy and peak/average power).
Mendes fails to teach:
detecting the surface oxidation of the workpiece;
and irradiating the workpiece with second laser light having a second wavelength which is different from the first wavelength after the surface oxidation is detected
MATSUMOTO teaches a monitoring device capable of monitoring the oxidation and melting width of a region, comprising:
A laser irradiation area monitoring device that monitors the state (for example, temperature, oxidation, melting width) of the irradiation area of the work W with the laser light LB is configured (Paragraph 15).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Mendes to incorporate the teachings of Matsumoto and have the laser processing method first check for surface oxidation before starting the second laser processing. This would be done as the purpose of the first laser beam is to modify the material to be more absorptive of the second laser light which would otherwise reflect from or transmit through the 

Regarding claim 4, Mendes as modified teaches the laser processing method of claim 1.
Matsumoto further teaches:
the detecting the surface oxidation of the workpiece further includes detecting a surface melting of the workpiece (Paragraph 15; oxidation and melting width);
Paragraph 62 of Mendes also teaches the use of a green laser as the first or assist laser to bring the material to a molten state, thereby lowering reflectivity for the processing laser. Thus, it would be obvious to one of ordinary skill in the art to also check for surface melting as well as surface oxidation before having the processing beam process the workpiece.
Mendes further teaches:
and the irradiating the workpiece (workpiece 102) with the second laser light (process laser beam 121) further includes irradiating the workpiece (Paragraph 68) with the second laser light after the surface oxidation and the surface melting are detected.
Mendes as modified would irradiate the workpiece after surface oxidation and surface melting (and thus increased absorptivity) are verified by the laser irradiation area monitoring device as taught by MATSUMOTO.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mendes (US 20150246412 A1), in view of MATSUMOTO (JP 2003010989 A) and Wakabayashi (US 20180128686 A1).
Regarding claims 2, Mendes teaches a laser processing apparatus (Figure 2) comprising:
a laser light (process laser 220 and assist laser 210) former configured to form first laser light and second laser light having different wavelengths (Paragraph 40; second laser light has different wavelength from the first), respectively, as laser light with which a workpiece is to be irradiated (Paragraph 9; directing first and second laser at the workpiece);
	irradiate the workpiece (workpiece 202) with at least the first laser light (Paragraph 68; assist laser 211);
	wherein, the second laser light (processing light 220) has a higher power than the first laser light (Paragraph 38; higher pulse energy and peak/average power).
	Mendes fails to teach:
	a surface state detector configured to detect a surface oxidation of the workpiece;
and an output controller configured to control a power of the first laser light and a power of the second laser light, 
wherein the output controller is configured to cause the laser light former to: 
before the surface oxidation is detected, irradiate the workpiece with at least the first laser light 
and after the surface oxidation is detected, increase the power of the second laser light compared to the power of the first laser light before the surface oxidation is detected 4
	Wakabayashi teaches a laser annealing apparatus, wherein:
	a laser light former configured to form first laser light (first laser light source 51) and second laser light (second laser light source 61) having different wavelengths (Paragraph 68; wavelength of 808nm is outside of green band)
	a surface state detector (detection system 70)
and an output controller configured to control a power of the first laser light and a power of the second laser light (Paragraph 73; control device 20 controls first and second laser light sources), 
wherein the output controller is configured to cause the laser light former to:
	irradiate the workpiece (annealing object 30) with at least the first laser light (Figure 12 Paragraph 84; SB1)
	and after a change is detected by the detector (Figure 12 Paragraph 85; SB2 detects melting), increase the power of the second laser light compared to the power of the first laser light (Figure 12 Paragraph 84; second laser light is activated).
	Paragraph 76 teaches that the second pulsed laser beam has a higher intensity, and thus power, than the first laser light.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Mendes to incorporate the teachings of Wakabayashi and add a surface state detector and to have the two laser lights controlled by the output controller. While Mendes does not directly teach a controller, one of ordinary skill in the art would easily realize that adding a controller would help automate and control the method taught by Mendes, especially with regard to the defined time delay (Mendes Paragraph 68). Further, the surface state detector would be added to verify that the intended location of processing had properly been modified or melted before allowing the processing laser to process the intended location. This is because the purpose of the first laser beam is to modify the material to be more absorptive of the second laser light which would otherwise reflect from or transmit through the unmodified material of the workpiece (Mendes Paragraph 37). Since the method already teaches a time delay between the first and second laser (Paragraph 68), it would be obvious to verify that the intended location of processing had properly modified before processing the intended location with the second laser.
	Mendes modified with Wakabayashi fails to teach:
	a surface state detector configured to detect a surface oxidation of the workpiece;
and after the surface oxidation is detected, increase the power of the second laser light compared to the power of the first laser light before the surface oxidation is detected 4
MATSUMOTO teaches a monitoring device capable of monitoring the oxidation and melting width of a region, comprising:
A laser irradiation area monitoring device that monitors the state (for example, temperature, oxidation, melting width) of the irradiation area of the work W with the laser light LB is configured (Paragraph 15).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Mendes to incorporate the teachings of Matsumoto and substitute the surface state detector as taught by Wakabayashi with the monitoring device taught by Matsumoto and to have the monitoring device detect oxidation at the intended location before the process laser would process the intended location. Mendes teaches that the absorption centers created by the assist laser beam to have the workpiece be more absorptive by modifying the properties of the material at the targeted location (for example by oxidation) as well as increased temperature (Paragraph 31). It would thus be obvious to have the monitoring device check for oxidation before allowing the processing laser process the intended location.

Regarding claim 3, Mendes teaches a laser processing method (Paragraph 9) comprising:
irradiate the workpiece (workpiece 102) with at least first laser light (assist laser beam 111) having a first wavelength (Paragraph 40; in the UV spectral range),
Paragraph 9 teaches that the assist laser beam modifies workpiece to be more absorptive through a process.
 and after a time delay (Paragraph 68) irradiate the workpiece (workpiece 102) with second laser light (process laser beam 121) having a second wavelength which is different from the first wavelength (Paragraph 40; second laser light has different wavelength from the first) and has a higher power than the first laser (Paragraph 38; higher pulse energy and peak/average power).
Mendes fails to teach an output control device of a laser processing apparatus, the output control device comprising:
an output controller configured to control a power of laser light with which a workpiece is to be irradiated;
and a surface state detector configured to detect a surface oxidation of the workpiece,
wherein the output controller is configured to control the power of the laser light to: 
before the surface oxidation is detected, irradiate the workpiece with at least first laser light having a first wavelength, and after the surface oxidation is detected irradiate the workpiece with second laser light having a second wavelength which is different from the first wavelength, and increase a power of the second laser light after the surface oxidation is detected to be higher than a power of the first laser light before the surface oxidation is detected.
Wakabayashi teaches an output control device (control device 20) of a laser processing apparatus (Figure 1), the output control device comprising:
an output controller configured to control a power of laser light with which a workpiece is to be irradiated (Paragraph 73; control device 20 controls first and second laser light sources);
and a surface state detector (detection system 70) 
wherein the output controller is configured to control the power of the laser light to: 
irradiate the workpiece (annealing object 30) with at least first laser light having a first wavelength (Figure 12 Paragraph 84; SB1), and after a change is detected by the detector (Figure 12 Paragraph 85; SB2 detects melting) irradiate the workpiece with second laser light having a second wavelength which is different from the first wavelength (Paragraph 68; second laser light source 61), and increase a power of the second laser light after the surface oxidation is detected to be higher than a power of the first laser light (Figure 12 Paragraph 84; second laser light is activated).
	Paragraph 76 teaches that the second pulsed laser beam has a higher intensity, and thus power, than the first laser light.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Mendes to incorporate the teachings of Wakabayashi and add a surface state detector and to have the two laser lights controlled by the output controller. While Mendes does not directly teach a controller, one of ordinary skill in the art would easily realize that adding a controller would help automate the method and control taught by Mendes, especially with regard to the defined time delay (Mendes Paragraph 68). Further, the surface state detector would be added to verify that the intended location of processing had properly been modified or melted before allowing the processing laser to process the intended location. This is because the purpose of the first laser beam is to modify the material to be more absorptive of the second laser light which would otherwise reflect from or transmit through the unmodified material of the workpiece (Mendes Paragraph 37). Since the method already teaches a time delay between the first and second laser (Paragraph 68), it would be obvious to verify that the intended location of processing had properly modified before processing the intended location with the second laser.
Mendes modified with Wakabayashi fails to teach:
a surface state detector configured to detect a surface oxidation of the workpiece,
after the surface oxidation is detected irradiate the workpiece with second laser light having a second wavelength which is different from the first wavelength,
MATSUMOTO teaches a monitoring device capable of monitoring the oxidation and melting width of a region, comprising:
A laser irradiation area monitoring device that monitors the state (for example, temperature, 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Mendes to incorporate the teachings of Matsumoto and substitute the surface state detector as taught by Wakabayashi with the monitoring device taught by Matsumoto and to have the monitoring device detect oxidation at the intended location before the process laser would process the intended location. Mendes teaches that the absorption centers created by the assist laser beam to have the workpiece be more absorptive by modifying the properties of the material at the targeted location (for example by oxidation) as well as increased temperature (Paragraph 31). It would thus be obvious to have the monitoring device check for oxidation before allowing the processing laser process the intended location.

Regarding claim 5, Mendes as modified teaches the laser processing apparatus of claim 2.
Matsumoto further teaches:
the surface state detector is further configured to detect a surface melting of the workpiece (Paragraph 15; oxidation and melting width);
	Paragraph 62 of Mendes also teaches the use of a green laser as the first or assist laser to bring the material to a molten state, thereby lowering reflectivity for the processing laser. Thus, it would be obvious to one of ordinary skill in the art to also check for surface melting as well as surface oxidation before having the processing beam process the workpiece.
	Mendes further teaches:
	and the output controller (control device 20 taught by Wakabayashi) is further configured to cause the laser light former to: 
before the surface oxidation and the surface melting are detected, irradiate the workpiece with at least the first laser light (Paragraph 68; the first laser beam irradiates the workpiece in all locations);
In Mendes as modified, the processing laser would process the workpiece after surface oxidation and surface melting are detected instead of after a time delay.
Wakabayashi further teaches:
and the output controller (control device 20) is further configured to cause the laser light former to:
	after the surface oxidation and the surface melting are detected, increase the power of the second laser light compared to the power of the first light before the surface oxidation and the surface melting are detected (Figure 12 Paragraph 84; second laser light is activated).
	Paragraph 76 teaches that the second pulsed laser beam has a higher intensity, and thus power, than the first laser light.
	In Mendes as modified, the second laser light would activate and process the workpiece after surface oxidation and surface melting are detected instead of after the time delay as taught in Paragraph 68.

Regarding claim 6, Mendes as modified teaches the output control device of claim 3.
Matsumoto further teaches:
the surface state detector is further configured to detect a surface melting of the workpiece (Paragraph 15; oxidation and melting width);
	Paragraph 62 of Mendes also teaches the use of a green laser as the first or assist laser to bring the material to a molten state, thereby lowering reflectivity for the processing laser. Thus, it would be 
	Mendes further teaches:
	and the output controller (control device 20 taught by Wakabayashi) is further configured to cause the laser light former to: 
before the surface oxidation and the surface melting are detected, irradiate the workpiece with at least the first laser light (Paragraph 68; the first laser beam irradiates the workpiece in all locations);
and after the surface oxidation and the surface melting are detected, irradiate the workpiece with the second laser light,
In Mendes as modified, the processing laser would process the workpiece after surface oxidation and surface melting are detected instead of after a time delay.
Wakabayashi further teaches:
and the output controller (control device 20) is further configured to cause the laser light former to:
increase the power of the second laser light after the surface oxidation and the surface melting are detected to be higher than the power of the first laser light before the surface oxidation and the surface melting are detected (Figure 12 Paragraph 84; second laser light is activated).
	Paragraph 76 teaches that the second pulsed laser beam has a higher intensity, and thus power, than the first laser light.
In Mendes as modified, the second laser light would activate and process the workpiece after surface oxidation and surface melting are detected instead of after the time delay as taught in Paragraph 68.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/F.J.W./Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761